                                                                      Page 1 of 3

             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JUAN JOSE SAPEG,
Inmate No. D35003,
      Plaintiff,

vs.                                        Case No. 3:18cv2114/LC/EMT

FLORIDA DEPARTMENT
OF CORRECTIONS et al.,
     Defendants.
__________________________/
                                  ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated September 11, 2019 (ECF No. 10). Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1).

      Plaintiff has filed timely objections. Having considered the Report and

Recommendation, and having made a de novo review of the objections, I have

determined the Report and Recommendation should not be adopted.




Case No. 3:18cv2114/LC/EMT
                                                                             Page 2 of 3

      Because Plaintiff is a prisoner proceeding in forma pauperis, the Magistrate

Judge reviewed the complaint under 28 U.S.C. § 1915(e)(2)(B) and § 1915A to

determine whether the complaint was subject to dismissal as frivolous, malicious,

for failing to state a claim on which relief may be granted, or for seeking monetary

relief against a defendant who is immune from such relief. In so reviewing, the

Magistrate Judge identified a civil action that Plaintiff previously filed in the

Southern District of New York in 2010 but failed to disclose on the complaint form

in the instant case, as is required. Based on Plaintiff’s apparent misrepresentation,

the Magistrate Judge recommended dismissal of this action without prejudice as

malicious, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1).

      In identifying the previous case as one Plaintiff had filed, the Magistrate Judge

noted that the plaintiff in that case had the same name as Plaintiff – an uncommon

name – as well as the same residential address outside of prison. Nonetheless, the

Magistrate Judge allowed that, if Plaintiff disputed that it was he who had previously

filed the case in question, he could assert this by filing objections to this Report and

Recommendation. Plaintiff has done that, asserting that it was not he that filed the

previous case, but it must have been his father, who carries the same name and has




Case No. 3:18cv2114/LC/EMT
                                                                             Page 3 of 3

resided at the same address. Plaintiff affirms, under penalty of perjury, that he is not

the person who filed the civil action in the Southern District of New York.

      In consideration of the information above, the Court finds the complaint is not

subject to dismissal as malicious.

      Accordingly, it is now ORDERED as follows:

      1.       The Chief Magistrate Judge’s Report and Recommendation is rejected.

      2.       This case shall be returned to the Chief Magistrate Judge for further

proceedings.

      DONE AND ORDERED this 3rd day of October 2019.



                                 s/L.A. Collier____________________________
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2114/LC/EMT
